Berry, J.1
The three notes, of the admission of which in evidence the appellant complains, were offered at the same time, for two purposes. The first was “to throw light upon the question as to whether or not Van Campen was engaged with Greaves in disposing” of certain seeders. For this purpose they were admissible, as having some tendency to show that Van Campen took part with Greaves in conducting the business of disposing of the seeders. The notes were drawn by Benson, Van Campen’s clerk, at different times, and the drawing of each of them was (according to some of the testimony) one of a series of acts, (on the part of Benson or some other of Van Campen’s clerks,) having reference to the disposing of the seeders, done at the common place of business of Van Campen, and of the alleged partnership composed of Van Campen & Greaves, of which acts Van Campen received a share of the benefit. The notes being competent for the purpose mentioned, it was proper to receive them in ■evidence, whether they were admissible for the second purpose for which they were offered or not. Admitting that it would have been error to receive them for the second purpose, the error is not to be presumed, but must be shown affirmatively. The record does not ■show that the notes were received for the second purpose. On the contrary, the court expressly and explicitly charged the jury that they were received for the first purpose only, and that they must be considered with reference to that alone. It follows that the assignment of ■error in admitting the notes is not made out.
This disposes of the main question in the case, and of the only one which we deem it necessary to discuss.
Order affirmed.

 Dickinson, J., because of illness, took no part in tins decision.